DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21: 
Claim 21 recites, “the second memory system”, however, there is insufficient antecedent basis for this limitation in the claim. It is unclear if “the second memory system” was meant to refer back to the “another memory system” from claim 1 or if it was meant to define a distinct “second memory system” of the plurality of memory systems. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 21 also recites, “wherein the host is configured to assign the first priority to the first memory system and assign the second priority to the second memory system by using a logical identifier assigned to each memory system”, which is subject to two distinct interpretations. The first interpretation is that the first priority and second priorities are respectively assigned with a logical identifier, the second interpretation is that the first priority is simply assigned (i.e. without a logical identifier), and only the second priority is assigned with a logical identifier. Furthermore, according to the claim, the first memory system is simultaneously assigned the first priority and the second priority (i.e. because the first memory system is one of the “plurality of memory systems”). Fort this reason, it is unclear if the first memory system has the first or second priority. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 21 also recites, “by using a logical identifier assigned to each memory system of the plurality of memory systems”, however, if the logical identifier is used to assign both the first priority and the second priority, it is unclear how the same identifier could be used to assign both priorities. The Examiner suggests using “corresponding identifier” and “respectively” identifiers are used to assign the first and second priorities (“by using a corresponding logical identifier assigned to each memory system of the plurality of memory systems respectively”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. 2015/0019794 A1 (Byun) in view of US Patent Application Pub. No. US 2017/0177225 A1 (Mehta) in further view of the Chinese Patent Application Publication CN 104881249 A (Liu) in further view of US Patent Application Pub. No. US 2013/0301373 A1 (Tam).
Regarding claim 1: 
Byun discloses, a data processing system (110 and 120), comprising: a host (110); and a plurality of memory systems engaged with the host and configured to store or output the data in response to a request generated by the host (by disclosing the controller (130) with a working memory device (135) (i.e. the controller (130) with (135) is considered a first memory system) and the non-volatile memory device (140) (i.e. considered another memory system) [Fig. 1]. The controller (130) with the working memory (135) responds to host I/O requests by retrieving/storing data in the working memory (135) [0029]. The controller (130), working memory (135), and non-volatile memory (140) may be included in an SSD [0006] [0027]) wherein a first memory system having a first priority among the plurality of memory systems performs generation, erasure, or updating of metadata, which is associated with the plurality of memory systems, and stores the metadata in the first memory system (by disclosing that the controller (130) generates, updates, and overwrites (i.e. erases) FTL data in the working memory (135) [0032-0034], which is used to store and retrieve data in the non-volatile memory device (140) (i.e. another memory system). The working memory (135) stores data that is buffered or cached for the memory device (140), as well as storing portions of the address mapping table that are determined to be hot (i.e. high priority portions of the address mapping table) (i.e. the working memory is used to store higher priority data than the non-volatile memory (i.e. the working memory has a first priority)) [Fig. 4] [0029] [0035] [0045]. Additionally, the working memory (135) stores the primary copy of the address mapping table that is used, which is backed up to the non-volatile memory (140) [0034] (i.e. working memory is higher priority)) and another memory system having a second priority lower than the first priority (by teaching that the non-volatile memory (140) stores the cold 
Byun does not explicitly disclose, but Mehta teaches, the host configured to handle data in response to an input received by the host (by teaching that a host may be configured to access data of a plurality of SSDs (i.e. including the first and another memory systems as taught by Byun) in response to requests (i.e. input) the host receives (i.e. received by the host) from clients. The host may be configured to interface between a plurality of SSDs (i.e. such as the SSDs taught by Byun) and a client system such that the host can receive a request from a client system to access data stored on an SSD within the storage system and retrieve the data from the ASSDs to return it to the client device [0003]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the host disclosed by Byun to include the ability to respond to access requests from clients as taught by Mehta because it would only require the combination of prior art elements according to known methods to yield predictable results. Byun discloses a host that can interface with a working memory of an SSD to satisfy I/O requests, but does not teach that the host can handle requests for data from a client. Mehta teaches that hosts typically act as a controller within a storage system to interface between client devices and SSDs. In this way, the host can respond to requests received from clients by accessing the data on the SSD and returning the requested data to clients. One of ordinary skill in the art could have combined the functionality of the host that acts as an interface for clients taught by Mehta with the host that interfaces with the working memory taught by Byun according to Byun could respond to requests from clients with data from the working memory of SSDs interfaced to the host. In combination, each element would merely perform the same function that it did separately – namely, the host would interface with the clients and interface with the working memory of the SSD as it did before. 
Byun does not explicitly disclose, but Liu teaches, wherein the first memory system monitors an operational status, and, when the operational status meets a preset condition, and copy the metadata stored in the first memory system into another memory system among the plurality of memory systems (by teaching that a controller of a flash based memory may have an on-chip capacitor to be used as a backup power supply when power is off. The controller may then monitor a voltage (i.e. operational status) such that when it is below a set threshold (i.e. preset condition), an interrupt may be given to the controller and the mapping table in the controller may be saved (i.e. copy the metadata stored in the first memory system into another memory system...) to a new special (i.e. designated) block or page such that when power is restored the mapping table may be restored [0007] [0013] [0019] [0025] [0028] [0045]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by Byun to include the voltage monitoring such that when the voltage drops below a threshold the mapping information in the working memory is saved to a designated region of the non-volatile memory as taught by Liu. 
One of ordinary skill in the art would have been motivated to make this modification because writing back the mapping table regularly or periodically to ensure the security of the data stored in flash causes write amplification and shortens the life and performance of a flash Liu in [0004] [0006]. 
Byun does not explicitly disclose, but Tam teaches the first memory system is configured to notify the operational status to the host (by teaching that when a supply voltage drops for a flash memory, the operations may be allowed to continue, but with an indicator to the host so that the host is aware that the operations may not be completed satisfactorily, or that a low power condition exists. In this way, the host may respond by saving a backup copy of data elsewhere, or trying to restore supply voltage (e.g. by shutting down other operations that may be consuming electrical current from a battery, or provide an indicator to a user that a battery is close to empty, or in some other way) [0007] [0014] [0034] [0057-0059] [0065]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller’s response to detecting the voltage under the threshold disclosed by Byun in view of Liu to additionally indicate to the host the low voltage condition as taught by Tam. 
One of ordinary skill in the art would have been motivated to make this modification because the host could react accordingly to try to restore supply voltage, save a backup copy of data elsewhere, or be aware that the operations sent to the memory controller may not be performed satisfactorily, as taught by Tam in [0007] [0057-0059]. 
Regarding claim 2:
The data processing system of claim 1 is made obvious by Byun in view of Mehta in view of Liu in further view of Tam (Byun-Mehta-Liu-Tam).
Byun further discloses, wherein a highest priority among priorities assigned to the plurality of memory systems is assigned to the first memory system, and 15wherein the first memory system assigns a logical identifier to each other memory system of the plurality of memory systems (by disclosing that hot (i.e. priority) mapping tables are identified . 
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Byun-Mehta-Liu-Tam in further view of US Patent Application Pub. No. US 2014/0215129 A1 (Kuzmin).
Regarding claim 3:
The data processing system of claim 1 is made obvious by Byun-Mehta-Liu-Tam.
Byun does not explicitly disclose, but Kuzmin teaches, wherein at least some of the metadata stored in the first memory system is delivered 20into a memory of the host when power is supplied to the host and the plurality of memory systems and the host is engaged with the plurality of memory systems (by teaching that a cooperative interaction between a host and a memory controller may allow the host to store a Logical to Physical (L2P) translation table so that the host can perform translation and directly address specific storage units in memory [0039]. In this case, when a host performs a write operation, the memory controller can assign the physical address to the write data and update its metadata, as well as the metadata of the host with the chosen physical address (i.e. wherein at least some of the metadata is delivered into a memory of the host when power is supplied to the host and the plurality of memory systems and the host is engaged with the plurality of memory systems (i.e. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by Byun to include sending the physical addresses of write data to the host so that the host could subsequently read the written data directly with the physical address as taught by Kuzmin. 
One of ordinary skill in the art would have been motivated to make this modification because when the host performs translation and addresses specific memory units directly with an L2P table, the memory controller does not need to perform local address translation that might add latency, as taught by Kuzmin in [0039].  
Regarding claim 4:
The data processing system of claim 3 is made obvious by Byun-Mehta-Liu-Tam in further view of Kuzmin.
Byun does not explicitly disclose, but Kuzmin teaches, 95PA3820-0wherein, when data is newly stored in at least one memory system of the plurality of memory systems or a physical location of data stored in the plurality of memory systems is changed, the first memory system updates the metadata (by teaching that the memory controller can assign write data a physical address, and use this address to update its local metadata (363) and report the physical address back to the host for future access to the data [0039] [0068] [Fig. 13]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by Byun to include sending the physical addresses of write data to the host so that the host could subsequently read the written data directly with the physical address as taught by Kuzmin. 
One of ordinary skill in the art would have been motivated to make this modification because when the host performs translation and addresses specific memory units directly with Kuzmin in [0039].  
Regarding claim 5:
The data processing system of claim 4 is made obvious by Byun-Mehta-Liu-Tam in further view of Kuzmin.
Byun further discloses, wherein the first memory system requests that the at least some of the metadata stored in the memory of the host is updated, after updating the metadata stored in the first memory system, and 10wherein the host updates the metadata in a memory of the host based on update information transmitted from the first memory system (by teaching that the memory controller can assign write data a physical address, and use this address to update its local metadata (363) and report the physical address back to the host for future access to the data [0039] [0068] [Fig. 13]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by Byun to include sending the physical addresses of write data to the host so that the host could subsequently read the written data directly with the physical address as taught by Kuzmin. 
One of ordinary skill in the art would have been motivated to make this modification because when the host performs translation and addresses specific memory units directly with an L2P table, the memory controller does not need to perform local address translation that might add latency, as taught by Kuzmin in [0039].  
Regarding claim 6:
The data processing system of claim 3 is made obvious by Byun-Mehta-Liu-Tam in further view of Kuzmin.
Byun does not explicitly disclose, but Kuzmin teaches, wherein the host translates a logical address into a physical address based on the metadata transmitted to a memory of the host, and wherein the host transmits a read command with the physical address to at least one of the plurality of memory systems which is determined by the physical address (by disclosing that the host may issue commands to access memory using the physical address translated from the logical to physical address translation table stored by the host. In this way, the controller does not need to perform local address translation that might add latency, even though the controller may still store mapping information for each of the subdivisions of memory [0035-0036] [0039] [0040-0052] [0054] [0055] [0068] [0096]. It is understood that the physical address of the memory would necessarily specify one specific memory location, and therefore one of the plurality of memory systems [0060]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the host disclosed by Byun to include accessing (reading) the storage device using the physical addresses stored in the L2P table of the host as taught by Kuzmin.
One of ordinary skill in the art would have been motivated to make this modification because accessing memory using the physical addresses stored in the host minimizes latency and allows the system to have predictable latencies, as taught by Kuzmin in [0153-0154].  
Regarding claim 7:
The data processing system of claim 3 is made obvious by Byun-Mehta-Liu-Tam in further view of Kuzmin.
Byun further discloses, wherein the metadata comprises first mapping information used for translating a logical address into a physical address ([0033]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Byun-Mehta-Liu-Tam in further view Kuzmin in further view of US Patent No. US 8,621,137 B2 (Olbrich).
Regarding claim 8:
The data processing system of claim 1 is made obvious by Byun-Mehta-Liu-Tam
Byun does not explicitly disclose, but Kuzmin teaches, wherein the first memory system comprises second mapping information used for translating a physical address into a logical address (by teaching that the locally stored metadata (363) used in a scheme of shared address assignment responsibility may include physical to logical (P2L) mappings for each memory unit). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metadata stored by the controller disclosed by Byun to include the P2L mappings for each memory unit as taught by Kuzmin. 
One of ordinary skill in the art would have been motivated to make this modification because the shared address assignment responsibility can allow a host to access data by directly specifying physical addresses and decrease latency, as taught by Kuzmin in [0039].
Byun in view of Kuzmin does not explicitly disclose, but Olbrich teaches, wherein the other memory system comprises second mapping information used for translating a physical address into a logical address (by teaching that it is possible to recover a forward and reverse (i.e. L2P and P2L) mapping table after an unexpected power down by scanning through pages of open superblocks (i.e. blocks that have been opened for writing) through the use of flags and superblock metadata. These pages may have metadata stored in them that records an index, where the index may be used as the LBA (i.e. mapping information) in the map recovery process [Fig. 58] [Col 88: lines 1-5] [Col 90: lines 15-67]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage of data in the non-volatile memory device disclosed by Byun to include the storage of data in superblocks with all the metadata necessary for recovery (i.e. the LBA of each physical page stored within the page itself (i.e. mapping information used for translating a physical address into a logical address)) in an unexpected power off situation as taught by Olbrich
One of ordinary skill in the art would have been motivated to make this modification because using the superblock design with index information stored in the pages of each block allows for improved parallelism and increased performance, as taught by Olbrich in [Col 2: lines 59-67] and allows the system to recover from an unexpected power loss as taught by Olbrich in [Col 17: line 53 – Col 18: line 21].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Byun-Mehta-Liu-Tam in further view of US Patent Application Pub. No. US 2017/0060448 A1 (Schnarch).
Regarding claim 9:
The data processing system of claim 1 is made obvious by Byun-Mehta-Liu-Tam. 
Byun does not explicitly disclose, but Schnarch teaches, wherein each of the plurality of memory systems performs garbage collection according to an autonomous decision, and wherein the first memory system performs garbage collection against the metadata when the host performs re-configuration on the metadata
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage controller disclosed by Byun to include the decision to perform garbage collection and notifying the host of available blocks for garbage collection such that the controller and host may perform host-assisted garbage collection on the data in flash memory and updating the metadata in the controller accordingly as taught by Schnarch. 
One of ordinary skill in the art would have been motivated to make this modification because it would promote efficient data storage on a solid-state memory component, as taught by Schnarch in [0014]. Additionally, it would reduce write amplification, increase performance, and improve endurance as taught by Schnarch in [0018]
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2018/0081569 A1 (Kan) in view of Liu in further view of Tam.
Regarding claim 11: 
Kan discloses, a memory system, comprising (400): a memory device (420) comprising a first region storing metadata (425) and a second region storing user data (435); and a controller (440) engaged with at least one host (controller works with information handling system host [0035] [Fig. 4]) and at least one 97PA3820-oother memory system (406) having a second priority lower than a first priority assigned to the memory system (by disclosing that the DRAM (420) is used to store the cached portions of the FTL table (425) and the cached portions of the user data (435) so that the DRAM (420) functions as a cache (i.e. higher priority) than the SSD (406), which is accessed for data only if there is a cache miss (i.e. a second lower priority) in the DRAM to improve responsiveness [0016-0017] [0058-0072] [0086-0087] [Fig. 6]), the controller being configured to store or delete the metadata and the user data in the memory device ((420) controller is configured to use DRAM to store portions of the FTL (metadata) and to store user data as a cache, and dynamically provision it , as well as to store or delete other metadata, which is associated with other user data stored or deleted in the at least one other memory system, in the memory device according to a request input from the at least one host (the SSD Controller (440) stores user data in the NAND flash (406) on behalf of requests of the users (i.e. stores user data in the at least one other memory system) [0015] [0035] [0040-0043] [Fig. 4] as well as storing the remainder or updated versions of the FTL table when the controller switches between full and partial FTL table caching, switches which sections of the FTL table are cached, or changes the threshold level of space used for the FTL table vs a DRAM cache or prefetching space when it swaps the FTL pages in and out of NAND (i.e. stores the metadata in the at least one other memory system) [0040-43] [0047] [0064]. As seen in [Fig. 6], all of these changes to the caching policy of the FTL table are triggered by an incoming I/O request (i.e. according to a request input from at least one host (610)) [Fig. 6] [0017] [0021] [0036] [0040] [0060]).
Kan does not explicitly disclose, but Liu teaches, wherein the controller monitors an operational status, and, when the operational status meets a preset condition, the controller is configured to copy the metadata and the other metadata into the at least one other memory system (by teaching that a controller of a flash based memory may have an on-chip capacitor to be used as a backup power supply when power is off. The controller may then monitor a voltage (i.e. operational status) such that when it is below a set threshold (i.e. preset condition), an interrupt may be given to the controller and the mapping table in the controller may be saved (i.e. copy the metadata stored and the other metadata into the at least one other memory system) to a new special (i.e. designated) block or page such that when power is restored the mapping table may be restored [0007] [0013] [0019] [0025] [0028] [0045]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by Kan to include the Liu. 
One of ordinary skill in the art would have been motivated to make this modification because writing back the mapping table regularly or periodically to ensure the security of the data stored in flash causes write amplification and shortens the life and performance of a flash memory system, and writing it back when the voltage is low can increase the flash memory system lifespan, as taught by Liu in [0004] [0006]. 
Kan does not explicitly disclose, but Tam teaches the controller is configured to notify the operational status to the host (by teaching that when a supply voltage drops for a flash memory, the operations may be allowed to continue, but with an indicator to the host so that the host is aware that the operations may not be completed satisfactorily, or that a low power condition exists. In this way, the host may respond by saving a backup copy of data elsewhere, or trying to restore supply voltage (e.g. by shutting down other operations that may be consuming electrical current from a battery, or provide an indicator to a user that a battery is close to empty, or in some other way) [0007] [0014] [0034] [0057-0059] [0065]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller’s response to detecting the voltage under the threshold disclosed by Kan in view of Liu to additionally indicate to the host the low voltage condition as taught by Tam. 
One of ordinary skill in the art would have been motivated to make this modification because the host could react accordingly to try to restore supply voltage, save a backup copy of data elsewhere, or be aware that the operations sent to the memory controller may not be performed satisfactorily, as taught by Tam in [0007] [0057-0059]. 
Regarding claim 12:
The memory system according to claim 11 made obvious by Kan in view of Liu in further view of Tam (Kan-Liu-Tam
Kan further discloses, wherein the mapping information comprises first mapping information used for translating a logical address into a physical address (by disclosing that the FTL table is used for translating a logical address into a physical address [0034] [Fig. 3]). 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Kan-Liu-Tam in further view of US Patent Application Pub. No. US 2015/0193339 A1 (Kim).
Regarding claim 13: 
The memory system according to claim made obvious by Kan-Liu-Tam. 
Kan does not explicitly disclose, but Kim teaches, wherein the metadata comprises second mapping information used for translating a physical address into a logical address (by teaching that physical-to-logical mappings may be used for rapid garbage collection [0053] as opposed to logical-to-physical mappings that require more reads in order to perform garbage collection). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the FTL disclosed by Kan to include the physical-to-logical mappings and use them in a garbage collection process as taught by Kim. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow for more rapid garbage collection than if using logical-to-physical address mappings, as taught by Kim in [0053]. 
Regarding claim 14: 
The memory system according to claim 13 made obvious Kan-Liu-Tam in further view of Kim. 
Kan does not explicitly disclose, but Kim teaches, wherein the controller uses the second mapping information to perform garbage collection without a command entered from the host (by teaching that flash memory systems must perform an erase before write operation as they cannot overwrite data that is already written [0003-0007]. This is 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by Kan to include performing garbage collection using the physical-to-logical mapping as taught by Kim. 
One of ordinary skill in the art would have been motivated to make this modification because it allows for rapid garbage collection, as opposed to using the logical-to-physical mapping which may require that the information needs to be read more than once, as taught by Kim in [0053].

Allowable Subject Matter
Claims 15-20 are allowable.
The subject matter of claim 21 was searched for in the prior art but not found (insofar as the subject matter of claim 21 could be understood in light of the 35 U.S.C. §112(b) rejections for the claim). Accordingly, a prior art rejection for the claim has not been made. 

Response to Arguments
Applicant makes a bare assertion that Mehta “teaches away” from the claimed invention, without pointing to or showing any way that Mehta “criticize[s], discredit[s], or otherwise discourage[s] the solution claimed” [see MPEP 2141.02(VI)] [pg. 8: ¶4, Remarks dated 01 November 2021 (Rem)]. Applicant’s bare assertion is therefore unpersuasive. Furthermore, the Byun reference was relied upon to teach the claimed priorities. The fact that Mehta allegedly fails to provide a teaching about priorities is therefore unpersuasive in showing that the claimed invention is not obvious when the Examiner relies on Byun to teach the claimed priorities. In 
Applicant further argues that Mehta’s first controller (106) would not correspond to the first memory system [pg. 8: ¶5, Rem]. However, the Examiner never relied on Mehta’s first controller (106) to correspond to the claimed first memory system. Instead, the Examiner relied on the controller as being part of the host device, per the disclosure cited in Mehta (“such controller may be known as a host device”) [0003]. The Examiner instead relied on the SSD as taught by Byun (as the first and another memory system) in the place of the SSDs taught by Mehta where the host functions as a controller for clients accessing the SSD through the host. Applicant further argues that Mehta’s first controller would not correspond to the claimed first memory system because Mehta’s first controller does not include any component corresponding to a flash module for storing data in response to a request generated by the host. However, it is unclear how this argument is relevant as a flash module is never required by the claims. In response to applicant's argument that the references fail to show certain features of applicant's invention (flash module), it is noted that the features upon which applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that Mehta’s first controller and second controller do not and could not copy metadata between each other [pg. 8: ¶6, Rem]. However, the Examiner did not rely on the controllers of Mehta to correspond to the first and another memory system as claimed (see above paragraph). Instead, the Examiner relied on the teachings of Byun to teach the first and another memory system, and relied on the teachings of Liu and Tam to teach the claimed copying in response to an operational status. In response to applicant's arguments In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments are therefore unpersuasive. 
Applicant further makes the bare assertion that Liu and Kan also teach away from the claimed invention without pointing to or showing any way that Liu or Kan “criticize, discredit, or otherwise discourage the solution claimed” [see MPEP 2141.02(VI)]. Applicant’s bare assertion is therefore unpersuasive. Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Applicant has not made a single particular argument that Byun does not teach the claimed limitations for which it was relied on in combination with the other references, and has instead pointed out other references as lacking the subject matter for which Byun was relied upon by the Examiner. Accordingly, Applicant’s arguments are not persuasive. 
In regards to claim 11, Kan does teach the claimed priorities of the memory systems by teaching that the DRAM functions as a cache for the non-volatile memory as mapped in the rejection above. Accordingly, applicant’s bare assertion that “not every limitation of claim 11 can be found in the cited references” is unpersuasive [pg. 9: ¶1-2, Rem]. 
As the combination of references teaches each and every claim limitation, claims 1-9 and 11-14 are rejected under 35 U.S.C. §103 and not indicated as allowable. 
As claim 21 is subject to an outstanding 35 U.S.C. §112(b) rejection, the claim is not indicated as allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139